Citation Nr: 0114429	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-19 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by inflammation of the rectum with 
benign neuroma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from February to July 1965.  
He had verified periods of inactive duty training with the 
Army National Guard apparently over weekends once in April 
1972 and once in May 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Appeals 
(VA) Regional Office (RO) at Montgomery, Alabama.  

The issue of the evaluation for residuals of a right knee 
injury, rated as 20 percent disabling, has been withdrawn in 
an April 2000 statement.  


FINDINGS OF FACT

1.  In a November 1996 rating decision the RO denied service 
connection for a disability manifested by inflammation of the 
rectum with benign neuroma; after the veteran was given 
notice of the decision and of his appellate rights, he did 
not appeal this determination, and the decision became final.

2.  Evidence added to the record since the November 1996 
rating decision is cumulative or redundant, not relevant nor 
probative, and, when viewed in conjunction with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the case.  


CONCLUSION OF LAW

Evidence received since the November 1996 RO decision denying 
service connection for a disability manifested by 
inflammation of the rectum with benign neuroma is not new and 
material and the veteran's claim is not reopened; the 
November 1996 rating action is final.  38 U.S.C.A. § 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in November 1996, service connection for a 
disability manifested by inflammation of the rectum with 
benign neuroma was denied.  The evidence considered in that 
decision included service medical records, including a report 
of a general physical examination in August 1974 showing a 
normal digital rectal examination, a service department 
clinical record in  June 1978 indicating an old incision and 
drainage procedure in the right ankle region, private 
clinical records dated in 1987 and 1988 indicating recurrent 
anal fistula in postoperative status and diverticulosis of 
the sigmoid colon with spasm and fecal incontinence, and a VA 
clinical report of history from the veteran of a tumor 
removal from the colon with a scope in 1988 which he thought 
was a polyp.  

The veteran was notified of the November 1996 rating 
decision, and advised of his appellate rights.  He did not 
file a timely appeal, within the time limits prescribed, and 
his reopened claim on the issue was received in October 1998.  
With this he submitted a copy of the June 1978 service 
department record referred to above, claiming that it 
represented incision and drainage of the rectal area for an 
abscess.  

Additional evidence received since the November 1996 rating 
decision includes VA clinical records dated during and since 
1993 reflecting findings of rectal neuroma with chronic 
inflammation and regenerative changes, tubular adenoma of the 
sigmoid colon, surgical changes, scarring and loss of tone of 
the anus, and extensive diverticula of the descending colon.  
In November 1993, the veteran gave a history of recurrent 
fistula with fistulectomy and carcinoid resection in 1980.  

A report, dated in December 1990, was received in July 1999 
from Charles H. Paine, M.D., who stated that the veteran had 
rectal pain and bowel incontinence with extensive scarring 
from numerous surgical procedures and removal of tumors from 
the colon.  Dr. Paine stated that medical records indicated 
that the problem began in "April 1978" with treatment at 
"Lyster Army Hospital."  Dr. Paine gave his opinion that, 
based on a medical report from a surgical clinic at Lyster 
Army Hospital this condition was incurred when the veteran 
was on active duty.  The only record from a surgical clinic 
at Lyster Army hospital was of record at the time of the 
prior rating action and showed only the June 1978 record of 
an old incision and drainage procedure on the right ankle, as 
noted above.  There is no other service medical record of any 
surgical treatment at Lyster Army Hospital.  The veteran has 
referred to this June 1978 report in essentially the same way 
as Dr. Paine did in support of his attempt to reopen the 
claim.  Based on the complete record, the Board can only 
conclude that this reference to the 1978 surgical clinic 
report is patently erroneous as far as the proposition that 
it shows any finding in reference to a rectocolonic disorder.  

In August 1999, two former fellow servicemen of the veteran 
submitted essentially identical statements that the veteran 
had problems with his rectum in the summer of 1978 which 
resulted in his confinement to quarters for about a week 
before he was taken to a hospital.  His rectum reportedly was 
swollen and it reportedly was lanced.  

In April 2000, additional clinical evidence was received from 
an otherwise unnamed Clinic for Colon and Rectal Surgery 
indicating treatment since February 1980 for rectal fistula 
and carcinoid rectal tumor for which a fistulotomy and 
transrectal excision were performed.  Subsequently dated 
records show incision and drainage of a rectal abscess, 
curettage of an abscess cavity, anoplasty, sphincteroplasty, 
and anal tissue hyperkeratosis, hyperplasia, fibrosis and 
chronic inflammation.  

As previously noted, the veteran's claim of entitlement to 
service connection for a disability manifested by 
inflammation of the rectum with benign neuroma was denied by 
the RO in November 1996.  Although the veteran was given 
written notification of this determination that same month, a 
timely appeal was not thereafter received.  The RO's 
determination, therefore, became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim.  See 38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) held that new and material evidence means evidence 
not previously submitted to agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

No new and material evidence has been submitted in support of 
the veteran's efforts to reopen his claim.  The essential 
document he claims supports these efforts is the June 1978 
surgical clinic record which depicts right ankle, not 
rectocolonic, disablement.  To assert that this is medical 
evidence of the condition is inherently incredible.  In 
addition, this document is not new, as it was on file and 
considered previously.  

While Dr. Paine's statements were credible for him, based on 
his belief that there was supporting medical evidence, 
apparently on the basis of the appellant's 
statements to him, the document to which he refers is the 
document mentioned above which only referred to the right 
ankle condition.  The doctor's statements that are based on 
the veteran's report or representation to him can only be as 
valid as that report/representation.  As specified above, the 
veteran's statements with respect to this matter are 
inherently incredible and, otherwise, not new and material.  

The statements from the veteran's former fellow servicemen 
specified above are those of lay persons who recalled 
something wrong with the veteran's rectum in 1978.  As such, 
they do not constitute credible new and material evidence 
that his medically diagnosed recto-sigmoid disease was 
present at that time.  These witnesses are not competent to 
establish the medical diagnosis of this disorder.  

The additional clinical evidence of anal and rectosigmoid 
abnormalities is essentially cumulative and irrelevant.  The 
clinical evidence dated from the 1980's contains nothing 
material to the attempt to reopen the claim.  All in all, the 
Board finds that new and material evidence has not been 
submitted in support of a reopened claim in this case.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The appellant was notified by 
letter from the RO in July 1999 of the need for new and 
material evidence to reopen his claim and what new and 
material meant.  By rating decision in July 1999, he was 
informed of why new and material evidence had not been 
received to reopen the claim.  With notice of this action, he 
was informed of the regulatory definition of new and material 
evidence.  He was given the opportunity, and took it, to 
submit medical and lay evidence in support of the reopening 
of his claim.  By rating action in August 1999, he was 
advised of why such evidence was not new and material in 
order to reopen the claim.  The statement of the case in 
September 1999 restated the entire criteria for reopening the 
claim and why evidence submitted in support thereof was not 
sufficient for this purpose.  He was sent details of all his 
procedural rights with this statement of the case.  In 
October 1999, he was advised of why additional evidence that 
was received was not considered new and material to reopen 
the claim.  In April 2000, after the submission of more 
evidence, he was advised of the reasons why such evidence was 
not new and material for the purpose of reopening the claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC, SSOCs, 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, this duty was met, as indicated 
above, by informing the veteran of what kind of evidence 
needed to be submitted and providing him the opportunity to 
do so, which he did.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  In this 
case, the Board finds that VA has complied with the VCAA 
because there is no indication that additional evidence 
exists that could be obtained or that further notification is 
required.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a disability 
manifested by inflammation of the rectum with benign neuroma 
is not reopened and the benefit sought on appeal is denied.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



